Exhibit 99.1 East West Bancorp, Inc. 135 N. Los Robles Ave., 7th Fl. Pasadena, CA91101 Tel. 626.768.6800 Fax 626.817.8838 FOR FURTHER INFORMATION AT THE COMPANY: Irene Oh Chief Financial Officer (626) 768-6360 EAST WEST BANCORP REPORTS NET INCOME FOR THIRD QUARTER 2012 OF $71.1 MILLION, UP 14% FROM PRIOR YEAR, AND EARNINGS PER SHARE OF $0.48, UP 17% FROM PRIOR YEAR Pasadena, CA – October 17, 2012 – East West Bancorp, Inc. (Nasdaq: EWBC), parent company of East West Bank, the financial bridge between the United States and Greater China, today reported financial results for the third quarter of 2012. For the third quarter of 2012, net income was $71.1 million or $0.48 per dilutive share. East West increased third quarter net income by $8.7 million or 14% and increased earnings per dilutive share $0.07 or 17% from the prior year period. “We are pleased with our solid financial results for the third quarter of 2012. Third quarter earnings per share totaled $0.48, up 17% from the prior year period, and our seventh consecutive quarter of earnings per share growth,” stated Dominic Ng, Chairman and Chief Executive Officer of East West. “Our strong financial performance in the third quarter was driven by healthy growth in our loan and deposit portfolios, which resulted in increased total revenue, net income and earnings per share from both the prior quarter and prior year period. During the third quarter of 2012, East West grew non-covered commercial and trade finance loans by $314.1 million or 9%, and increased core deposits by $329.7 million or 3% to a record $11.4 billion from June 30, 2012.” “Although the interest rate and economic environment continues to be challenging for East West and the banking industry, we are confident that we will continue to perform well. For the third quarter of 2012, our return on assets totaled 1.30%, up 17 basis points from the prior year period and our return on equity totaled 12.43%, up 144 basis points from the prior year period,” continued Ng. 1 “At this point, we believe we are well on our way to another year of record earnings for East West for the full year 2012. As the premier financial bridge between the East and the West, we continue to win new business and grow our market share as evidenced by our solid financial results. As we look to 2013 and beyond, we are confident that we will be able to continue to deliver healthy financial results and return strong value to our shareholders,” concluded Ng. Quarterly Results Summary For the three months ended, Dollars in millions, except per share September 30, 2012 June 30, 2012 September 30, 2011 Net income $ $ $ Net income available to common shareholders $ $ $ Earnings per share (diluted) $ $ $ Tangible book value per common share $ $ $ Return on average assets % % % Return on average common equity % % % Net interest margin, adjusted (1) % % % Cost of deposits % % % Efficiency ratio % % % Third Quarter 2012 Highlights ● Strong Third Quarter Earnings – For the third quarter of 2012, net income was $71.1 million or $0.48 per dilutive share. Net income increased by $553 thousand from the second quarter of 2012 and $8.7 million or 14% from the third quarter of 2011. Earnings per dilutive share grew $0.01 or 2% from the second quarter of 2012 and $0.07 or 17% from the third quarter of 2011. ● Repurchase of 2.3 Million Shares of Common Stock – During the third quarter of 2012, we repurchased 2.3 million shares of our common stock for a total cost of $50.0 million. ● Strong Loan Growth – Quarter to date, non-covered loans, excluding loans held for sale, grew $360.3 million or 3%. This growth was largely due to increases in commercial and trade finance loans, commercial real estate loans and single family loans, which grew $314.1 million or 9%, $74.6 million or 2% and $47.7 million or 2%, respectively. Total loans, including loans covered under loss-share agreements grew $142.4 million or 1% quarter to date. ● Strong Core Deposit Growth – Core deposit growth continued in the third quarter and increased by $329.7 million to a record $11.4 billion or 64% of total deposits. Total deposits increased to a record $17.7 billion, an increase of $324.6 million or 2% from $17.3 billion as of June 30, 2012. ● Cost of Deposits Down 4 bps from Q2 2012 and Down 24 bps from Q3 2011 – The cost of deposits improved to 0.41% for the third quarter of 2012, down from 0.45% in the second quarter of 2012 and 0.65% in the third quarter of 2011.The cost of funds improved to 0.67% for the third quarter of 2012, down from 0.71% in the second quarter of 2012 and 0.93% in the third quarter of 2011. 2 ● Nonperforming Assets Down to 0.66% of Total Assets – Nonperforming assets decreased to $144.1 million, or 0.66% of total assets at September 30, 2012, an $11.6 million or 7% decrease from June 30, 2012 and a $24.8 million or 15% decrease from September 30, 2011. Management Guidance The Company is providing guidance for the fourth quarter and full year of 2012. Management currently estimates that fully diluted earnings per share for the full year of 2012 will range from $1.87 to $1.89, an increase of $0.27 to $0.29 or 17% to 18% from the full year of 2011. Management currently estimates that fully diluted earnings per share for the fourth quarter of 2012 will range from $0.47 to $0.49 per dilutive share. This EPS guidance for the fourth quarter of 2012 is based on the following assumptions: ● Stable balance sheet ● A stable interest rate environment and an adjusted net interest margin of approximately 3.90%1 ● Provision for loan losses for non-covered loans of approximately $10 to $13 million for the quarter ● Total noninterest expense of approximately $100 million for the quarter, net of amounts to be reimbursed by the FDIC ● Effective tax rate of approximately 34% Balance Sheet Summary At September 30, 2012, total assets increased to $21.8 billion compared to $21.5 billion at June 30, 2012.The increase in total assets during the third quarter was primarily attributable to an increase in non-covered loans, securities purchased under resale agreements and investment securities with a partial offsetting decrease in cash and cash equivalents. Average earning assets increased during the third quarter of 2012, up $265.6 million or 1% compared to the prior quarter. The increase in average earning assets during the third quarter was primarily attributable to an increase in average loans receivable and securities purchased under resale agreements, offset by a decrease in average investment securities. Total loans receivable at September 30, 2012 equaled $14.5 billion, compared to $14.3 billion as of June 30, 2012. During the third quarter non-covered loan balances, excluding loans held for sale, grew $360.3 million or 3%. This growth was largely due to increases in commercial and trade finance loans, commercial real estate loans and single family loans, which grew $314.1 million or 9% and $74.6 million or 2% and $47.7 million or 2%, respectively. 3 Covered Loans Covered loans totaled $3.2 billion as of September 30, 2012, a decrease of $238.0 million or 7% from June 30, 2012. The decrease in the covered loan portfolio was primarily due to payoffs and paydown activity, as well as charge-offs. The covered loan portfolio is comprised of loans acquired from the FDIC-assisted acquisitions of United Commercial Bank (UCB) and Washington First International Bank (WFIB) which are covered under loss-share agreements with the FDIC. During the third quarter of 2012, we recorded a net decrease in the FDIC indemnification asset and receivable included in noninterest (loss)/income of ($26.8) million, largely due to continued improved credit performance of the UCB portfolio as compared to our original estimate. Deposits and Borrowings At September 30, 2012, total deposits increased to $17.7 billion, up $324.6 million or 2% from $17.3 billion as of June 30, 2012. In the third quarter of 2012, the Company continued to successfully grow low-cost, commercial deposits. Total core deposits increased 3% quarter over quarter to $11.4 billion at September 30, 2012, largely due to a $290.4 million or 8% increase in noninterest-bearing demand deposits which grew to $4.1 billion as of September 30, 2012. Time deposits remained stable and slightly decreased as we continue to reduce our reliance on higher cost time deposits and focus our strategy on growing core deposits. During the third quarter of 2012, the Company prepaid $75.0 million of subordinated debt carrying an effective interest rate of 1.60%, incurring a prepayment penalty of $42 thousand, which is included in noninterest expense. Third Quarter 2012 Operating Results Net Interest Income Net interest income, adjusted for the net impact of covered loan dispositions, totaled $196.3 million for the third quarter of 2012, an increase of $1.6 million from $194.7 million in the prior quarter.1 The core net interest margin, excluding the net impact to interest income of $25.6 million resulting from covered loan activity and amortization of the FDIC indemnification asset, totaled 3.95% for the third quarter of 2012. This compares to a core net interest margin, excluding the net impact to interest income of $38.5 million resulting from covered loan activity and amortization of the FDIC indemnification asset, of 4.01% for the second quarter of 2012.1 The increase in net interest income from the prior quarter stemmed from higher average interest earning assets, which increased $265.6 million or 1% quarter over quarter, largely fueled by higher total average loans outstanding, which increased $103.8 million or 1% quarter over quarter. The increase in earnings assets for the third quarter reduced the impact of the decrease in the core net interest margin to 3.95% for the third quarter of 2012, down 6 basis points from the prior quarter. As previously discussed, with the extended low interest rate environment, downward pressure on the net interest margin is expected to continue to be a challenge for East West and the rest of the banking industry. However, East West continues to successfully maximize our asset yields by growing our loan portfolio and earning assets, minimizing our cost of funds, and while also ensuring prudent interest rate risk management. 4 The cost of funds decreased 4 basis points from 0.71% in the second quarter of 2012 to 0.67% in the third quarter of 2012. The reduction in the cost of funds and interest expense is primarily due to management’s ongoing actions to reduce higher cost funding and time deposits, and grow core deposits. During the third quarter, the Company reduced the average cost of time deposits from 0.84% in the second quarter of 2012 to 0.78% in the third quarter of 2012. In addition, the Company increased core deposit balances by 3%, quarter over quarter. These combined actions resulted in an overall reduction in the cost of deposits of 4 basis points to 0.41% for the third quarter of 2012 from 0.45% in the prior quarter. Management expects to maintain a relatively stable net interest margin and expects the adjusted net interest margin to be approximately 3.90% for the fourth quarter of 2012. Noninterest Income/(Loss) & Expense The Company reported total noninterest income for the third quarter of 2012 of $2.8 million, an increase from noninterest (loss) of ($11.7) million in the second quarter of 2012 and ($13.5) million in the third quarter of 2011. The increase in noninterest income from the prior quarter and prior year is primarily attributable to a decrease in the net reduction of the FDIC indemnification asset and FDIC receivable. Branch fees, letter of credit and foreign exchange income, ancillary loan fees and other operating income increased and totaled $24.0 million in the third quarter of 2012, an increase from $22.2 million in the second quarter of 2012 and $21.2 million in the third quarter of 2011. In addition, included in noninterest income for the third quarter of 2012 were net gains on sales of loans of $5.3 million, and net gains on sales of investment securities of $93 thousand. A summary of fees and other operating income for the third quarter of 2012, compared to the second quarter of 2012 and third quarter of 2011 is detailed below: Quarter Ended % Change ($ in thousands) September 30, 2012 June 30, 2012 September 30, 2011 (Yr/Yr) Branch fees $ $ $ -6 % Letters of credit fees and foreign exchange income 11 % Ancillary loan fees -12 % Other operating income 75 % Total fees & other operating income $ $ $ 13 % Noninterest expense totaled $101.0 million for the third quarter of 2012, a decrease of $652 thousand from the second quarter of 2012 and $3.6 million from the third quarter of 2011. Noninterest expense, excluding amounts to be reimbursed by the FDIC on covered assets and prepayment penalties for other borrowings, totaled $97.9 million for the third quarter of 2012.1 A summary of noninterest expense for the third quarter of 2012, compared to the second quarter of 2012 and third quarter of 2011 is detailed below: 5 ($ in thousands) Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 Total noninterest expense: $ $ $ Amounts to be reimbursed by the FDIC on covered assets (80% of actual expense amount) Prepayment penalties for FHLB advances and other borrowings 42 Noninterest expense excluding reimbursable amounts and prepayment penalties for FHLB advances and other borrowings $ $ $ Total noninterest expense for the third quarter, excluding amounts to be reimbursed by the FDIC on covered assets and prepayment penalties for other borrowings, increased $1.3 million from the second quarter of 2012 to $97.9 million. The small increase in noninterest expense, excluding amounts to be reimbursed by the FDIC on covered assets and prepayment penalties for other borrowings, was primarily due to an increase in legal expense, offset by a decrease in compensation and employee benefits. Credit cycle costs, which include other real estate owned expense, loan related expense, and legal expense totaled $14.9 million for the third quarter of 2012, as compared to $12.8 million for the second quarter of 2012 and $15.7 million for the third quarter of 2011. Of the total credit cycle costs incurred in the third quarter, $3.8 million is related to covered loans and other real estate owned for which we expect that 80% or $3.0 million is reimbursable by the FDIC. Management anticipates that for the fourth quarter of 2012, noninterest expense will total approximately $100.0 million, net of amounts reimbursable from the FDIC. The effective tax rate for the third quarter remained unchanged from the prior quarter at 32.4%. The effective tax rate is reduced from the statutory tax rate primarily due to the utilization of tax credits related to affordable housing investments. The expected effective tax rate for the remainder of 2012 is approximately 34%. Credit Quality Non-covered Loans As a result of continued credit quality improvement, nonperforming assets as of September 30, 2012, were down to $144.1 million, a decrease of 7% from the previous quarter and 15% from the prior year quarter. The provision for loan losses for non-covered loans declined to $13.3 million for the third quarter of 2012, a decrease of $3.3 million or 20% from the prior quarter, and a decrease of $9.0 million or 40% as compared to the third quarter of 2011. Additionally, nonaccrual loans, excluding covered loans, decreased to $104.1 million or 0.72% of total loans as of September 30, 2012. Total net charge-offs on the non-covered loans decreased to $10.6 million for the third quarter of 2012, down from $11.7 million in the second quarter of 2012. East West continues to maintain an allowance for non-covered loan losses at $223.6 million or 2.00% of non-covered loans receivable at September 30, 2012. This compares to an allowance for non-covered loan losses of $219.5 million or 2.03% of non-covered loans at June 30, 2012 and $211.7 million or 2.16% of non-covered loans at September 30, 2011. The total nonperforming assets, excluding covered assets, to total assets ratio was under 1.00% for the twelfth consecutive quarter with nonperforming assets of $144.1 million or 0.66% of total assets at September 30, 2012. 6 Covered Loans During the third quarter of 2012, the Company recorded provision for loan losses on covered loans of $5.2 million, resulting from charge-offs of $6.5 million on three covered loans outside of the scope of ASC 310-30. As these loans are covered under loss-sharing agreements with the FDIC, the Company recorded income of $5.2 million or 80% of the charge-off amount of $6.5 million in noninterest income as a net increase in the FDIC receivable, resulting in a net impact to earnings for the third quarter of ($1.3) million. Capital Strength (Dollars in millions) September 30, 2012 Well Capitalized Regulatory Requirement Total Excess Above Well Capitalized Requirement Tier 1 leverage capital ratio % % $ Tier 1 risk-based capital ratio % % Total risk-based capital ratio % % Tangible common equity to tangible assets ratio % N/A N/A Tangible common equity to risk weighted assets ratio % N/A N/A Our capital ratios remain very strong. As of September 30, 2012, our Tier 1 leverage capital ratio totaled 9.7%, our Tier 1 risk-based capital ratio totaled 15.3% and our total risk-based capital ratio totaled 16.6%. The Company is focused on active capital management and is committed to maintaining strong capital levels that exceed regulatory requirements while also supporting balance sheet growth and providing a strong return to our shareholders. During the third quarter of 2012, the Company repurchased 2.3 million shares of common stock at an average price of $21.86 per share, or $50.0 million in total cost. Under the repurchase program authorized by East West’s Board of Directors earlier in the year, management had the authority to repurchase up to a total of $200.0 million of the Company’s common stock. As of September 30, 2012, the Company had completed the authorized repurchase program, purchasing a total of 9.1 million shares of common stock at a total cost of $199.9 million during the year. Dividend Payout East West’s Board of Directors has declared fourth quarter dividends on the common stock and Series A Preferred Stock. The common stock cash dividend of $0.10 is payable on or about November 23, 2012 to shareholders of record on November 9, 2012. The dividend on the Series A Preferred Stock of $20.00 per share is payable on November 1, 2012 to shareholders of record on October 15, 2012. 7 Conference Call East West will host a conference call to discuss third quarter 2012 earnings with the public on Thursday, October 18, 2012 at 8:30 a.m. PDT/11:30 a.m. EDT. The public and investment community are invited to listen as management discusses third quarter results and operating developments. The following dial-in information is provided for participation in the conference call: Calls within the US – (877) 317-6789; Calls within Canada – (866) 605-3852; International calls – (412) 317-6789.A listen-only live broadcast of the call also will be available on the investor relations page of the Company's website at www.eastwestbank.com. About East West East West Bancorp is a publicly owned company with $21.8 billion in assets and is traded on the Nasdaq Global Select Market under the symbol “EWBC”. The Company’s wholly owned subsidiary, East West Bank, is one of the largest independent banks headquartered in California. East West is a premier bank focused exclusively on the United States and Greater China markets and operates over 120 locations worldwide, including in the United States markets of California, New York, Georgia, Massachusetts, Texas and Washington. In Greater China, East West’s presence includes a full service branch in Hong Kong and representative offices in Beijing, Shenzhen and Taipei.Through a wholly-owned subsidiary bank, East West’s presence in Greater China also includes full service branches in Shanghai and Shantou and a representative office in Guangzhou. For more information on East West Bancorp, visit the Company's website at www.eastwestbank.com. Forward-Looking Statements Certain matters set forth herein (including any exhibits hereto) constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including forward-looking statements relating to the Company’s current business plans and expectations regarding future operating results. These forward-looking statements are subject to risks and uncertainties that could cause actual results, performance or achievements to differ materially from those projected. These risks and uncertainties include, but are not limited to, local, regional, national and international economic, political or industry conditions and events and the impact they may have on us and our customers; our ability to attract deposits and other sources of liquidity; continued deterioration in values of real estate in California and other states where our bank makes loans, both residential and commercial; our ability to manage the loan portfolios acquired from FDIC-assisted acquisitions within the limits of the loss protection provided by the FDIC; changes in the financial performance and/or condition of our borrowers; changes in the level of nonperforming assets, reserve requirements, and charge-offs; the effect of changes in laws, regulations, and accounting standards, and related costs of these changes;inflation, interest rate, securities market and monetary fluctuations; changes in the competitive environment among financial and bank holding companies and other financial service providers; changes in our organization, management; the adequacy of our enterprise risk management framework; the ability to manage our growth and the effect of acquisitions we may make and the integration of acquired businesses and branching efforts; our success at managing the risks involved in the foregoing items and other factors set forth in the Company’s public reports including its Annual Report on Form 10-K for the year ended December 31, 2011, and particularly the discussion of risk factors within that document. ¹See reconciliation of the GAAP financial measure to the non-GAAP financial measure in the tables attached. 8 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (unaudited) September 30, 2012 June 30, 2012 September 30, 2011 Assets Cash and cash equivalents $ $ $ Short-term investments Securities purchased under resale agreements Investment securities Loans receivable, excluding covered loans (net of allowance for loan losses of $223,637, $219,454 and $211,738) Covered loans, net Total loans receivable, net Federal Home Loan Bank and Federal Reserve Bank stock FDIC indemnification asset Other real estate owned, net Other real estate owned covered, net Premiums on deposits acquired, net Goodwill Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Deposits $ $ $ Federal Home Loan Bank advances Securities sold under repurchase agreements Long-term debt Other borrowings — — Accrued expenses and other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Book value per common share $ $ $ Tangible book value per common share $ $ $ Number of common shares at period end Ending Balances September 30, 2012 June 30, 2012 September 30, 2011 Loans receivable Real estate - single family $ $ $ Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial Consumer Total non-covered loans receivable, excluding loans held for sale Loans held for sale Covered loans, net Total loans receivable Unearned fees, premiums and discounts ) ) ) Allowance for loan losses on non-covered loans ) ) ) Net loans receivable $ $ $ Deposits Noninterest-bearing demand $ $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits $ $ $ 9 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 Interest and dividend income $ $ $ Interest expense ) ) ) Net interest income before provision for loan losses Provision for loan losses, excluding covered loans ) ) ) (Provision) reversal for loan losses on covered loans ) Net interest income after provision for loan losses Noninterest income (loss) ) ) Noninterest expense ) ) ) Income before provision for income taxes Provision for income taxes Net income Preferred stock dividend ) ) ) Net income available to common stockholders $ $ $ Net income per share, basic $ $ $ Net income per share, diluted $ $ $ Shares used to compute per share net income: - Basic - Diluted Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 Noninterest income (loss): Branch fees $ $ $ Decrease in FDIC indemnification asset and FDIC receivable ) ) ) Net gain on sales of loans Letters of credit fees and foreign exchange income Net gain on sales of investment securities 93 71 Net gain on sale of fixed assets 40 37 30 Ancillary loan fees Other operating income Total noninterest income (loss): $ $ ) $ ) Noninterest expense: Compensation and employee benefits $ $ $ Occupancy and equipment expense Loan related expenses Other real estate owned expense Deposit insurance premiums and regulatory assessments Prepayment penalties for FHLB advances and other borrowings 42 Legal expense Amortization of premiums on deposits acquired Data processing Consulting expense Amortization of investments in affordable housing partnerships Other operating expense Total noninterest expense $ $ $ 10 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Year To Date September 30, 2012 September 30, 2011 Interest and dividend income $ $ Interest expense ) ) Net interest income before provision for loan losses Provision for loan losses, excluding covered loans ) ) Provision for loan losses on covered loans ) ) Net interest income after provision for loan losses Noninterest income Noninterest expense ) ) Income before provision for income taxes Provision for income taxes Net income Preferred stock dividend ) ) Net income available to common stockholders $ $ Net income per share, basic $ $ Net income per share, diluted $ $ Shares used to compute per share net income: - Basic - Diluted Year To Date September 30, 2012 September 30, 2011 Noninterest income: Branch fees $ $ Decrease in FDIC indemnification asset and FDIC receivable ) ) Net gain on sales of loans Letters of credit fees and foreign exchange income Net gain on sales of investment securities Net gain on sale of fixed assets Impairment loss on investment securities ) ) Ancillary loan fees Other operating income Total noninterest income $ $ Noninterest expense: Compensation and employee benefits $ $ Occupancy and equipment expense Loan related expenses Other real estate owned expense Deposit insurance premiums and regulatory assessments Prepayment penalties for FHLB advances and other borrowings Legal expense Amortization of premiums on deposits acquired Data processing Consulting expense Amortization of investments in affordable housing partnerships Other operating expense Total noninterest expense $ $ 11 EAST WEST BANCORP, INC. SELECTED FINANCIAL INFORMATION (In thousands) (unaudited) Average Balances Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 Loans receivable Real estate - single family $ $ $ Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial Consumer Total loans receivable, excluding covered loans Covered loans Total loans receivable Investment securities Earning assets Total assets Deposits Noninterest-bearing demand $ $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits Interest-bearing liabilities Stockholders' equity Selected Ratios Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 For The Period Return on average assets % % % Return on average common equity % % % Interest rate spread % % % Net interest margin % % % Yield on earning assets % % % Cost of deposits % % % Cost of funds % % % Noninterest expense/average assets (1) % % % Efficiency ratio (2) % % % Excludes the amortization of intangibles, amortization of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalties for FHLB advances and other borrowings. Represents noninterest expense, excluding the amortization of intangibles, amortization of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalties for FHLB advances and other borrowings, divided by the aggregate of net interest income before provision for loan losses and noninterest income, excluding items that are non-recurring in nature. 12 EAST WEST BANCORP, INC. SELECTED FINANCIAL INFORMATION (In thousands) (unaudited) Average Balances Year To Date September 30, 2012 September 30, 2011 Loans receivable Real estate - single family $ $ Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial Consumer Total loans receivable, excluding covered loans Covered loans Total loans receivable Investment securities Earning assets Total assets Deposits Noninterest-bearing demand $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits Interest-bearing liabilities Stockholders' equity Selected Ratios Year To Date September 30, 2012 September 30, 2011 For The Period Return on average assets % % Return on average common equity % % Interest rate spread % % Net interest margin % % Yield on earning assets % % Cost of deposits % % Cost of funds % % Noninterest expense/average assets (1) % % Efficiency ratio (2) % % Excludes the amortization of intangibles, amortization of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalties for FHLB advances and other borrowings. Represents noninterest expense, excluding the amortization of intangibles, amortization of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalties for FHLB advances and other borrowings, divided by the aggregate of net interest income before provision for loan losses and noninterest income, excluding items that are non-recurring in nature. 13 EAST WEST BANCORP, INC. QUARTER TO DATE AVERAGE BALANCES, YIELDS AND RATES PAID (In thousands) (unaudited) Quarter Ended September 30, 2012 September 30, 2011 Average Average Volume Interest Yield (1) Volume Interest Yield (1) ASSETS Interest-earning assets: Due from banks and short-term investments $ $ % $ $ % Securities purchased under resale agreements % % Investment securities available-for-sale % % Loans receivable % % Loans receivable - covered % % Federal Home Loan Bank and Federal Reserve Bank stock % % Total interest-earning assets % % Noninterest-earning assets: Cash and cash equivalents Allowance for loan losses ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Checking accounts % % Money market accounts % % Savings deposits % % Time deposits % % Federal funds purchased 9 — Federal Home Loan Bank advances % % Securities sold under repurchase agreements % % Long-term debt % % Other borrowings — — — 88 % Total interest-bearing liabilities % % Noninterest-bearing liabilities: Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Interest rate spread % % Net interest income and net interest margin $ % $ % Net interest income and net interest margin, adjusted (2) $ % $ % Annualized. Amounts exclude the net impact of covered loan dispositions and amortization of the FDIC indemnification asset of $25.6 million and $39.3 million for the three months ended September 30, 2012 and 2011, respectively. 14 EAST WEST BANCORP, INC. YEAR TO DATE AVERAGE BALANCES, YIELDS AND RATES PAID (In thousands) (unaudited) Year To Date September 30, 2012 September 30, 2011 Average Average Volume Interest Yield (1) Volume Interest Yield (1) ASSETS Interest-earning assets: Due from banks and short-term investments $ $ % $ $ % Securities purchased under resale agreements % % Investment securities available-for-sale % % Loans receivable % % Loans receivable - covered % % Federal Home Loan Bank and Federal Reserve Bank stock % % Total interest-earning assets % % Noninterest-earning assets: Cash and cash equivalents Allowance for loan losses ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Checking accounts % % Money market accounts % % Savings deposits % % Time deposits % % Federal funds purchased 2 % — — Federal Home Loan Bank advances % % Securities sold under repurchase agreements % % Long-term debt % % Other borrowings — — — % Total interest-bearing liabilities % % Noninterest-bearing liabilities: Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Interest rate spread % % Net interest income and net interest margin $ % $ % Net interest income and net interest margin, adjusted (2) $ % $ % Annualized. Amounts exclude the net impact of covered loan dispositions and amortization of the FDIC indemnification asset of $78.8 million and $98.6 million for the nine months ended September 30, 2012 and 2011, respectively. 15 EAST WEST BANCORP, INC. QUARTERLY ALLOWANCE FOR LOAN LOSSES RECAP (In thousands) (unaudited) Quarter Ended 9/30/2012 6/30/2012 9/30/2011 NON-COVERED LOANS Allowance for non-covered loans, beginning of period $ $ $ Allowance for unfunded loan commitments and letters of credit — Provision for loan losses, excluding covered loans Net Charge-offs: Real estate - single family Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial Consumer Total net charge-offs Allowance for non-covered loans, end of period $ $ $ COVERED LOANS Allowance for covered loans, beginning of period (1) $ $ $ Provision (reversal) for loan losses, covered loans ) ) Net Charge-offs: Real estate - land and construction — — Commercial — — Total net charge-offs — — Allowance for covered loans, end of period (1) $ $ $ UNFUNDED LOAN COMMITMENTS AND LETTERS OF CREDIT: Allowance balance, beginning of period $ $ $ (Reversal of) provision for unfunded loan commitments and letters of credit ) ) — Allowance balance, end of period $ $ $ GRAND TOTAL, END OF PERIOD $ $ $ Nonperforming assets to total assets (2) % % % Allowance for loan losses on non-covered loans to total gross non-covered loans held for investment at end of period % % % Allowance for loan losses on non-covered loans and unfunded loan commitments to total gross non-covered loans held for investment at end of period % % % Allowance on non-covered loans to non-covered nonaccrual loans at end of period % % % Nonaccrual loans to total loans (3) % % % This allowance is related to drawdowns on commitments that were in existence as of the acquisition dates of WFIB and UCB and, therefore, are covered under the shared-loss agreements with the FDIC. Allowance on these subsequent drawdowns is accounted for as part of the allowance for loan losses. Nonperforming assets excludes covered loans and covered REOs.Total assets includes covered assets. Nonaccrual loans excludes covered loans.Total loans includes covered loans. 16 EAST WEST BANCORP, INC. TOTAL NON-PERFORMING ASSETS, EXCLUDING COVERED ASSETS (In thousands) (unaudited) AS OF SEPTEMBER 30, 2012 Total Nonaccrual Loans 90+ Days Delinquent Under 90+ Days Delinquent Total Nonaccrual Loans REO Assets Total Non-Performing Assets Loan Type Real estate - single family $ Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial 37 Consumer - Total $ AS OF JUNE 30, 2012 Total Nonaccrual Loans 90+ Days Delinquent Under 90+ Days Delinquent Total Nonaccrual Loans REO Assets Total Non-Performing Assets Loan Type Real estate - single family $ Real estate - multifamily Real estate - commercial Real estate - land and construction Commercial 53 Consumer - Total $ AS OF SEPTEMBER 30, 2011 Total Nonaccrual Loans 90+ Days Delinquent Under 90+ Days Delinquent Total Nonaccrual Loans REO Assets Total Non-Performing Assets Loan Type Real estate - single family $ $ 99 $ $ $ Real estate - multifamily - Real estate - commercial Real estate - land and construction Commercial Consumer - 76 Total $ 17 EAST WEST BANCORP, INC. GAAP TO NON-GAAP RECONCILIATION (In thousands) (unaudited) The tangible common equity to risk weighted assets and tangible common equity to tangible assets ratios are non-GAAP disclosures. The Company uses certain non-GAAP financial measures to provide supplemental information regarding the Company's performance to provide additional disclosure. As the use of tangible common equity to tangible assets ratio is more prevalent in the banking industry and with banking regulators and analysts, we have included the tangible common equity to risk-weighted assets and tangible common equity to tangible assets ratios. As of September 30, 2012 Stockholders' equity $ Less: Preferred equity ) Goodwill and other intangible assets ) Tangible common equity $ Risk-weighted assets Tangible common equity to risk-weighted assets ratio % As of September 30, 2012 Total assets $ Less: Goodwill and other intangible assets ) Tangible assets $ Tangible common equity to tangible assets ratio % 18 EAST WEST BANCORP, INC. GAAP TO NON-GAAP RECONCILIATION (In thousands) (unaudited) Operating noninterest expense is a non-GAAP disclosure. The Company uses certain non-GAAP financial measures to provide supplemental information regarding the Company's performance to provide additional disclosure. These are noninterest expense line items that are non-core in nature. Operating noninterest expense excludes such non-core noninterest expense line items. The Company believes that presenting operating noninterest expense provides more clarity to the users of financial statements regarding the core noninterest expense amounts. Quarter Ended September 30, 2012 June 30, 2012 September 30, 2011 Total noninterest expense: $ $ $ Amounts to be reimbursed by the FDIC on covered assets (80% of actual expense amount) Prepayment penalties for FHLB advances and other borrowings 42 Noninterest expense excluding reimbursable amounts and prepayment penalties for FHLB advances and other borrowings $ $ $ 19 EAST WEST BANCORP, INC. GAAP TO NON-GAAP RECONCILIATION (In thousands) (unaudited) The Company uses certain non-GAAP financial measures to provide supplemental information regarding the Company's performance to provide additional disclosure. The net interest income on covered loans includes amounts that are non-core in nature. As such, the Company believes that presenting the net interest income on covered loans excluding such non-core items provides additional clarity to the users of financial statements regarding the covered loan yield, comparability to prior periods and the ongoing performance of the Company. Quarter Ended September 30, 2012 Average Volume Interest Yield (1) Loans receivable - covered $ $ % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Covered loans excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Quarter Ended June 30, 2012 Average Volume Interest Yield (1) Loans receivable - covered $ $ % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Covered loans excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Annualized. 20 EAST WEST BANCORP, INC. GAAP TO NON-GAAP RECONCILIATION (In thousands) (unaudited) The Company uses certain non-GAAP financial measures to provide supplemental information regarding the Company's performance to provide additional disclosure. The net interest margin includes amounts that are non-core in nature. As such, the Company believes that presenting the net interest income and net interest margin excluding such non-core items provides additional clarity to the users of financial statements regarding the core net interest income and net interest margin, comparability to prior periods and the ongoing performance of the Company. Quarter Ended September 30, 2012 Average Volume Interest Yield (1) Total interest-earning assets $ $ % Net interest income and net interest margin % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Net interest income and net interest margin, excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Quarter Ended June 30, 2012 Average Volume Interest Yield (1) Total interest-earning assets $ $ % Net interest income and net interest margin % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Net interest income and net interest margin, excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Quarter Ended September 30, 2011 Average Volume Interest Yield (1) Total interest-earning assets $ $ % Net interest income and net interest margin % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Net interest income and net interest margin, excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Annualized. 21 EAST WEST BANCORP, INC. GAAP TO NON-GAAP RECONCILIATION (In thousands) (unaudited) The Company uses certain non-GAAP financial measures to provide supplemental information regarding the Company's performance to provide additional disclosure. The net interest margin includes amounts that are non-core in nature. As such, the Company believes that presenting the net interest income and net interest margin excluding such non-core items provides additional clarity to the users of financial statements regarding the core net interest income and net interest margin, comparability to prior periods and the ongoing performance of the Company. Year to Date September 30, 2012 Average Volume Interest Yield (1) Total interest-earning assets $ $ % Net interest income and net interest margin % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Net interest income and net interest margin, excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Year to Date September 30, 2011 Average Volume Interest Yield (1) Total interest-earning assets $ $ % Net interest income and net interest margin % Less net impact of covered loan dispositions and amortization of the FDIC indemnification asset ) Net interest income and net interest margin, excluding net impact of covered loan dispositions and amortization of the FDIC indemnification asset $ % Annualized. 22
